UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5199



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM AVERTA RORIE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-00472-TLW)


Submitted:   January 17, 2008          Decided:     January 22, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Craig Brown, Florence, South Carolina, for Appellant. Arthur
Bradley Parham, OFFICE OF THE UNITED STATES ATTORNEY, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William   Averta   Rorie     pled    guilty   to   conspiracy    to

distribute more than five grams of cocaine base (crack), 21 U.S.C.

§ 846 (2000), and using and carrying a firearm in furtherance of a

drug trafficking crime, 18 U.S.C.A. § 924(c) (West Supp. 2007). He

received a sentence of 292 months imprisonment for the drug offense

and a sixty-month consecutive term for the firearm conviction.

Rorie’s   attorney   has   filed   a    brief    pursuant     to   Anders   v.

California, 386 U.S. 738 (1967), raising two issues but stating

that, in his view, there are no meritorious issues for appeal.

Rorie has been informed of his right to file a pro se supplemental

brief, but has not filed a brief.        We affirm.

           On appeal, counsel suggests that the district court

clearly erred in finding that Rorie had an aggravated role in the

drug conspiracy and erred in making only a two-level adjustment for

acceptance of responsibility.       U.S. Sentencing Guidelines Manual

§§ 3B1.1(c), 3E1.1 (2004). Our review of the record discloses that

the district court did not clearly err in determining Rorie’s role,

and did not err in refusing him a three-level adjustment in the

absence of the required government motion.          See USSG § 3E1.1(b).

           Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.         Accordingly, we affirm

the district court’s judgment.         This court requires that counsel

inform his client, in writing, of his right to petition the Supreme


                                   - 2 -
Court of the United States for further review.       If the client

requests that such a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -